*373The opinion of the court was delivered by
Dawson, J.:
Appellant was convicted of the offense of having unlawful possession of intoxicating liquor.
The evidence for the state was to- this effect: By authority of a search warrant, the sheriff, undersheriff and the county attorney searched the defendant’s residence in Robinson and found therein a basket containing four one-gallon cans of alcohol.
Defendant contends that under the rule announced in State v. Gendusa, 122 Kan. 520, 253 Pac. 598, a verdict and judgment based solely on such testimony cannot stand. But in that case the instructions were faulty and prejudicial and apparently induced the verdict. Here the instructions are not complained of, and it would never do to declare as a matter of law that the facts set out above did not make a prima fame case of guilt. (State v. Giroux, 75 Kan. 695, 698, 90 Pac. 249; State v. Doebele, 109 Kan. 617, 201 Pac. 64; State v. Hards, 125 Kan. 364, 263 Pac. 1055; 33 C. J. 744, 747.)
We note the testimony given in behalf of defendant which tended to show that some unknown person was seen to slip furtively into defendant’s house carrying a basket and to leave a few moments later without the basket. But apparently the jury either did not believe that story ,or attached no exculpatory significance to it so far as concerned the accused. (State v. Nossaman, 118 Kan. 157, 233 Pac. 1038.)
The judgment is affirmed.